                             UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF TENNESSEE
                                     AT KNOXVILLE

TERENCE ROSE,                                       )
                                                    )
               Plaintiff,                           )
                                                    )
v.                                                  )       No. 3:19-CV-455-DCP
                                                    )
ANDREW M. SAUL,                                     )
Acting Commissioner of Social Security,             )
                                                    )
               Defendant.                           )

                                 MEMORANDUM OPINION

       This case is before the undersigned pursuant to 28 U.S.C. § 636(b), Rule 73 of the Federal

Rules of Civil Procedure, and the consent of the parties [Doc. 11]. Now before the Court are

Plaintiff’s Motion for Judgment on the Pleadings and Memorandum in Support [Docs. 15 & 16]

and Defendant’s Motion for Summary Judgment and Memorandum in Support [Docs. 17 & 18].

Debra A. Reese (“Plaintiff”) seeks judicial review of the decision of the Administrative Law Judge

(“the ALJ”), the final decision of Defendant Andrew M. Saul (“the Commissioner”). For the

reasons that follow, the Court will DENY Plaintiff’s motion and GRANT the Commissioner’s

motion.

I.     PROCEDURAL HISTORY

       Plaintiff initially filed an application for disability insurance benefits and supplemental

social security income on September 24, 2012, which resulted in an unfavorable decision issued

on September 8, 2015. [Tr. 89–112]. On November 16, 2016, Plaintiff filed an application for

supplemental security income pursuant to Title XVI of the Social Security Act, 42 U.S.C. § 1381

et seq., alleging disability beginning on September 9, 2015. [Tr. 15, 130, 146]. After his




Case 3:19-cv-00455-DCP Document 19 Filed 03/08/21 Page 1 of 15 PageID #: 903
application was denied initially and upon reconsideration, Plaintiff requested a hearing before an

ALJ. [Tr. 161]. A hearing was held on July 11, 2018. [Tr. 32–56]. On October 23, 2018, the

ALJ found that Plaintiff was not disabled. [Tr. 15–27]. The Appeals Council denied Plaintiff’s

request for review on September 6, 2019 [Tr. 1–6], making the ALJ’s decision the final decision

of the Commissioner.

       Having exhausted his administrative remedies, Plaintiff filed a Complaint with this Court

on November 8, 2019, seeking judicial review of the Commissioner’s final decision under Section

405(g) of the Social Security Act. [Doc. 1]. The parties have filed competing dispositive motions,

and this matter is now ripe for adjudication.

II.    ALJ FINDINGS

       The ALJ made the following findings:

               1. The claimant has not engaged in substantial gainful activity since
               November 16, 2016, the application date (20 CFR 416.971 et seq.).

               2. The claimant has the following severe impairments: degenerative
               disc disease with left lower extremity radiculopathy; chronic
               obstructive pulmonary disease (COPD); status post prostate cancer
               without evidence of recurrence, metastasis or active disease;
               osteoarthritis, status post bilateral shoulder manipulations and
               bilateral decompression; and obesity (20 CFR 416.920(c)).

               3. The claimant does not have an impairment or combination of
               impairments that meets or medically equals the severity of one of
               the listed impairments in 20 CFR Part 404, Subpart P, Appendix 1
               (20 CFR 416.920(d), 416.925 and 416.926).

               4. After careful consideration of the entire record, I find that the
               claimant has the residual functional capacity to perform medium
               work as defined in 20 CFR 416.967(c). The claimant can lift, carry,
               push and pull up to 50 pounds occasionally and 25 pounds
               frequently. With normal breaks in an eight-hour day, he can sit for
               six hours and stand and/or walk for six hours; can never climb
               ladders, ropes, or scaffolds; can occasionally climb ramps and stairs;
               can occasionally balance, stoop, kneel, crouch, and crawl; can
                                                 2



Case 3:19-cv-00455-DCP Document 19 Filed 03/08/21 Page 2 of 15 PageID #: 904
               tolerate frequent bilateral overhead reaching; and can tolerate
               occasional exposure to fumes, odors, dusts, gases, and poor
               ventilation.

               5. The claimant is capable of performing past relevant work as a
               cabinetmaker, DOT# 660.280-010, a job of medium exertion with
               an SVP of 6. This work does not require the performance of work-
               related activities precluded by the claimant’s residual functional
               capacity (20 CFR 416.965).

               6. The claimant has not been under a disability, as defined in the
               Social Security Act, since November 16, 2016, the date the
               application was filed (20 CFR 416.920(f)).

[Tr. 17–26].

III.   STANDARD OF REVIEW

       When reviewing the Commissioner’s determination of whether an individual is disabled

pursuant to 42 U.S.C. § 405(g), the Court is limited to determining whether the ALJ’s decision

was reached through application of the correct legal standards and in accordance with the

procedure mandated by the regulations and rulings promulgated by the Commissioner, and

whether the ALJ’s findings are supported by substantial evidence. Blakley v. Comm’r of Soc. Sec.,

581 F.3d 399, 405 (6th Cir. 2009) (citation omitted); Wilson v. Comm’r of Soc. Sec., 378 F.3d 541,

544 (6th Cir. 2004).

       Substantial evidence is “more than a scintilla of evidence but less than a preponderance; it

is such relevant evidence as a reasonable mind might accept as adequate to support a conclusion.”

Cutlip v. Sec’y of Health & Human Servs., 25 F.3d 284, 286 (6th Cir. 1994) (citations omitted). It

is immaterial whether the record may also possess substantial evidence to support a different

conclusion from that reached by the ALJ, or whether the reviewing judge may have decided the

case differently. Crisp v. Sec’y of Health & Human Servs., 790 F.2d 450, 453 n.4 (6th Cir. 1986).

The substantial evidence standard is intended to create a “‘zone of choice’ within which the
                                                3



Case 3:19-cv-00455-DCP Document 19 Filed 03/08/21 Page 3 of 15 PageID #: 905
Commissioner can act, without the fear of court interference.” Buxton v. Halter, 246 F.3d 762,

773 (6th Cir. 2001) (quoting Mullen v. Bowen, 800 F.2d 535, 545 (6th Cir. 1986)). Therefore, the

Court will not “try the case de novo, nor resolve conflicts in the evidence, nor decide questions of

credibility.” Garner v. Heckler, 745 F.2d 383, 387 (6th Cir. 1984) (citation omitted).

       On review, the plaintiff “bears the burden of proving his entitlement to benefits.” Boyes v.

Sec’y. of Health & Human Servs., 46 F.3d 510, 512 (6th Cir. 1994) (citation omitted).

IV.    DISABILITY ELIGIBILITY

        “Disability” is the inability “to engage in any substantial gainful activity by reason of any

medically determinable physical or mental impairment which can be expected to result in death or

which has lasted or can be expected to last for a continuous period of not less than twelve months.”

42 U.S.C. §§ 423(d)(1)(A) and 1382c(a)(3)(A). A claimant will only be considered disabled:

               if his physical or mental impairment or impairments are of such
               severity that he is not only unable to do his previous work but
               cannot, considering his age, education, and work experience, engage
               in any other kind of substantial gainful work which exists in the
               national economy, regardless of whether such work exists in the
               immediate area in which he lives, or whether a specific job vacancy
               exists for him, or whether he would be hired if he applied for work.

42 U.S.C. §§ 423(d)(2)(A) and 1382c(a)(3)(B).

       Disability is evaluated pursuant to a five-step analysis summarized as follows:

               1. If claimant is doing substantial gainful activity, he is not disabled.

               2. If claimant is not doing substantial gainful activity, his
               impairment must be severe before he can be found to be disabled.

               3. If claimant is not doing substantial gainful activity and is
               suffering from a severe impairment that has lasted or is expected to
               last for a continuous period of at least twelve months, and his
               impairment meets or equals a listed impairment, claimant is
               presumed disabled without further inquiry.


                                                  4



Case 3:19-cv-00455-DCP Document 19 Filed 03/08/21 Page 4 of 15 PageID #: 906
               4. If claimant’s impairment does not prevent him from doing his
               past relevant work, he is not disabled.

               5. Even if claimant’s impairment does prevent him from doing his
               past relevant work, if other work exists in the national economy that
               accommodates his residual functional capacity (“RFC”) and
               vocational factors (age, education, skills, etc.), he is not disabled.

Walters v. Comm’r of Soc. Sec., 127 F.3d 525, 529 (6th Cir. 1997) (citing 20 C.F.R. § 404.1520).

A claimant’s residual functional capacity (“RFC”) is assessed between steps three and four and is

“based on all the relevant medical and other evidence in your case record.” 20 C.F.R. §§

404.1520(a)(4), -(e) and 416.920(a)(4), -(e). An RFC is the most a claimant can do despite her

limitations. 20 C.F.R. §§ 404.1545(a)(1) and 416.945(a)(1).

       The claimant bears the burden of proof at the first four steps. Walters, 127 F.3d at 529.

The burden shifts to the Commissioner at step five. Id. At the fifth step, the Commissioner must

prove that there is work available in the national economy that the claimant could perform. Her

v. Comm’r of Soc. Sec., 203 F.3d 388, 391 (6th Cir. 1999) (citing Bowen v. Yuckert, 482 U.S. 137,

146 (1987)).

V.     ANALYSIS

       Plaintiff asserts that the ALJ’s disability determination is not supported by substantial

evidence, as he first claims that the ALJ erred when he failed to discuss and explain the additional

limitations that resulted in the previous ALJ’s findings not being applicable. Next, Plaintiff

submits that the ALJ failed to fully consider the effects of his back and shoulder problems, as well

as his obesity. Lastly, Plaintiff asserts that the resulting functorial deficits would have made it

unlikely he would be able to perform his past relevant work, as well as other representative

positions, identified by the vocational expert (“VE”).



                                                 5



Case 3:19-cv-00455-DCP Document 19 Filed 03/08/21 Page 5 of 15 PageID #: 907
       A.      Waiver

       While Plaintiff briefly reviews the medical record [Doc. 16 at 3–5], Plaintiff’s counsel fails

to provide support or any analysis for his allegations of error. See McPherson v. Kelsey, 125 F.3d

989, 995-96 (6th Cir. 1997) (“[I]ssues adverted to in a perfunctory manner, unaccompanied by

some effort at developed argumentation, are deemed waived. It is not sufficient for a party to

mention a possible argument in the most skeletal way, leaving the court to . . . put flesh on its

bones.”). The Court notes that while Plaintiff’s counsel cites to the generally applicable standards

of review, he cites Eleventh Circuit caselaw.

       Moreover, with respect to his specific arguments, Plaintiff’s counsel fails to provide any

citations to supporting case law or the applicable regulations throughout the brief, or detail how

such supporting authority would apply to the specific facts and arguments of Plaintiff’s case.

“When a party fails to cite to specifics in the record, the court is under no obligation ‘to undertake

an open-ended review of the entirety of the administrative record to determine (i) whether it might

contain evidence that arguably is inconsistent with the Commissioner’s decision, and (ii) if so,

whether the Commissioner sufficiently accounted for this evidence.’” Gilbert v. Colvin, No.

CIV.A. 12-257-KSF, 2013 WL 2325133, at *3 (E.D. Ky. May 28, 2013) (quoting Hollon ex rel.

Hollon v. Comm’r of Soc. Sec., 447 F.3d 477, 491 (6th Cir. 2006)).

       For example, while Plaintiff claims that the ALJ improperly failed to discuss the limitations

of the previous ALJ’s RFC determination, he does not cite any applicable case law or regulations,

or provide any additional analysis of why the ALJ allegedly improperly failed to discuss “the

additional reaching and manipulative limitations.” [Doc. 16 at 6]. Additionally, while Plaintiff

claims that the ALJ did not fully consider the effects of his back and shoulder problems, as well

as obesity, he did not cite to any specific medical records he claims support disabling impairments
                                                  6



Case 3:19-cv-00455-DCP Document 19 Filed 03/08/21 Page 6 of 15 PageID #: 908
or argue how the ALJ’s RFC determination was not supported by substantial evidence. Similarly,

Plaintiff asserts that “the limitations of exposure to pulmonary irritants” would preclude his past

relevant work, as well as other jobs existing in the national economy that the ALJ found that he

could perform. [Id.]. However, the ALJ found that Plaintiff could tolerate occasional exposure to

fumes, odors, dusts, gases, and poor ventilation. [Tr. 20]. Plaintiff’s counsel does not submit any

additional argument or challenge to the ALJ’s RFC determination; rather, he makes broad

allegations of error without any specific analysis, citation to the medical record, or citation to the

applicable regulations and caselaw.

       Therefore, the Court finds Plaintiff’s allegations of error are undeveloped and ultimately

waived. See Moore v. Comm’r of Soc. Sec., 573 F. App’x 540, 543 (6th Cir. 2014) (finding issue

waived where the plaintiff claimed the ALJ failed to properly weight the medical opinions of her

treating physician but did “not elaborate or provide any further development of the argument”);

see also Rice v. Comm’r of Soc. Sec., 169 F. App’x 452, 454 (6th Cir. 2006) (in a Social Security

appeal, noting that a claimant’s observations with respect to the ALJ’s findings “without

elaboration or legal argument, failing even to hint at their legal significance or virtue,” are

generally waived).

       While the Court finds that the underdeveloped arguments presented in Plaintiff’s brief are

waived, it also finds that the ALJ’s decision is independently supported by substantial evidence.

Therefore, the Court will briefly review the broad arguments set forth in Plaintiff’s motion for

summary judgment. “The Court urges [Plaintiff’s] counsel, however, in future briefing to more

fully develop the arguments with analysis, reasoning, and discussion of regulations and case law,

tying such discussion to the facts of the case, so that those arguments will not be susceptible to a

finding that they are perfunctory.” See, e.g., Coleman v. Astrue, No. 11-CV-236-PJC, 2012 WL
                                                  7



Case 3:19-cv-00455-DCP Document 19 Filed 03/08/21 Page 7 of 15 PageID #: 909
1952668, at *7 (N.D. Okla. May 30, 2012).

        B.     Remaining Issues

               1.      Findings of the Previous ALJ

        In the prior disability decision in this case, entered September 8, 2015, ALJ Andrea Wirth

found that Plaintiff had the residual functional capacity to perform medium work, except he could

“occasionally climb ramps and stairs, ladders, ropes, or scaffolds and occasionally kneel, stoop,

crouch, and crawl.” [Tr. 97]. Additionally, ALJ Wirth found that Plaintiff could “frequently reach

in all directions, including overhead, and frequently handle, finger, and feel bilaterally.” [Id.].

        As previously detailed, in the applicable disability decision, ALJ Jim Beeby found that

Plaintiff could perform medium work as defined in 20 CFR 416.967(c). ALJ Beeby found that

Plaintiff can lift, carry, push and pull up to 50 pounds occasionally and 25 pounds frequently; with

normal breaks in an eight-hour day, he can sit for six hours and stand and/or walk for six hours;

can never climb ladders, ropes, or scaffolds; can occasionally climb ramps and stairs; can

occasionally balance, stoop, kneel, crouch, and crawl; can tolerate frequent bilateral overhead

reaching; and can tolerate occasional exposure to fumes, odors, dusts, gases, and poor ventilation.

[Tr. 20].

        ALJ Beeby noted that he considered the previous disability decision, but that “[t]he residual

functional capacity in that decision is no longer applicable,” as Plaintiff “has since developed

severe additional impairments, including severe COPD, that further inhibit his ability to function”

and “[c]hanges to the residual functional capacity have been made accordingly.” [Tr. 25]. Plaintiff

challenges the ALJ’s failure to discuss and explain the additional limitations that made the

previous ALJ’s disability decision inapplicable, as “the decision does not discuss the additional

reaching and manipulative limitations.” [Doc. 16 at 6].
                                                  8



Case 3:19-cv-00455-DCP Document 19 Filed 03/08/21 Page 8 of 15 PageID #: 910
       The Sixth Circuit has directed that “[a]bsent evidence of an improvement in a claimant’s

condition, a subsequent ALJ is bound by the findings of a previous ALJ.” Drummond v. Comm’r

of Soc. Sec., 126 F.3d 837, 842 (6th Cir. 1997). Following Drummond, the Commissioner issued

AR 98-4(6), which provides, in part:

       When adjudicating a subsequent disability claim with an unadjudicated period
       arising under the same title of the Act as the prior claim, adjudicators must
       adopt such a finding from the final decision by an ALJ or the Appeals Council on
       the prior claim in determining whether the claimant is disabled with respect to
       the unadjudicated period unless there is new and material evidence relating to such
       a finding or there has been a change in the law, regulations or rulings affecting the
       finding or the method for arriving at the finding.

Social Security Acquiescence Ruling 98–4(6), 1998 WL 283902, at *3 (June 1, 1998).

       However, the Sixth Circuit recently clarified the meaning of Drummond in Earley v.

Comm’r of Soc. Sec., 893 F.3d 929 (6th Cir. 2018), explaining how “[a]n individual may file a

second application—for a new period of time—for all manner of reasons and obtain independent

review of it so long as the claimant presents evidence of a change in condition or satisfies a new

regulatory condition.” Id. at 932. Therefore, res judicata does not “prevent the agency from

giving a fresh look to a new application containing new evidence or satisfying a new regulatory

threshold that covers a new period of alleged disability while being mindful of past rulings and the

record in prior proceedings.” Id. at 931. The Sixth Circuit noted that the doctrine of res judicata

bars relitigation of the same claim but not litigation of a new claim, pointing out that “[r]es judicata

bars attempts to relitigate the same claim, but a claim that one became disabled in 1990 is not the

same as a claim that one became disabled in 1994.” Id. at 933 (quoting Groves v. Apfel, 148 F.3d

809, 810 (7th Cir. 1998)). Thus, “[w]hen an individual seeks disability benefits for a distinct

period of time, each application is entitled to review.” Id.



                                                   9



Case 3:19-cv-00455-DCP Document 19 Filed 03/08/21 Page 9 of 15 PageID #: 911
       Accordingly, “[c]ourts applying Earley to ALJ decisions issued before that case have

asked whether the ALJ, despite purporting to follow Drummond, gave the new evidence a fresh

look. If so, then the ALJ’s decision satisfied Earley; if not, then remand was appropriate.”

Johnson v. Comm’r of Soc. Sec., No. 2:17-cv-13126, 2018 WL 6440897, at *15 (E.D. Mich. Oct.

22, 2018) (collecting cases), report and recommendation adopted by, 2018 WL 6434778 (E.D.

Mich. Dec. 07, 2018).

       Here, Plaintiff fails to argue how the “additional reaching and manipulative limitations”

from his previous disability decision would result in a finding that he was disabled. [Doc. 16 at

6]. Moreover, medium work as defined in 20 CFR 416.967(c), which ALJ Beeby found that

Plaintiff could perform, includes frequent lifting, and ALJ specifically detailed that the RFC

determination included frequent bilateral overhead reaching. [Tr. 20]. 1 Regardless, in the

disability decision, ALJ Beeby appropriately acknowledged the previous disability decision but

found that Plaintiff had developed additional severe impairments, and a new RFC was necessary.

Immediately following this acknowledgement, the ALJ detailed that the opinions of the

nonexamining state agency physicians were entitled to great weight, but that “advancement of his

lumbar disorder warrants limiting [Plaintiff] to occasional postural movements and to no climbing

of ladders, ropes, or scaffolds.” [Tr. 25]. As the application in this case involved a different period

of disability, the ALJ appropriately gave the evidence a “fresh look.” Earley, 893 F.3d at 931.




       1
          The Court notes that a vast majority of claims on this issue assert that the second ALJ
“incorrectly believed [they were] bound by the previous findings of [the first] ALJ,” rather than
Plaintiff’s argument that the second ALJ improperly failed to adopt a limitation imposed by the
first ALJ from a disability decision which ultimately found that Plaintiff was not disabled. See
Hogren v. Comm’r of Soc. Sec., No. 2:19-CV-854, 2020 WL 830401, at *2 (S.D. Ohio Feb. 20,
2020), report and recommendation adopted by, 2020 WL 1140058 (S.D. Ohio Mar. 9, 2020).
                                               10



Case 3:19-cv-00455-DCP Document 19 Filed 03/08/21 Page 10 of 15 PageID #: 912
                2.      RFC Determination

         Plaintiff notes that the ALJ found his obesity, pain in his bilateral shoulders and right foot,

as well as degenerative disc disease with radiculopathy to be severe impairments. [Doc. 16 at 6].

However, Plaintiff alleges that the ALJ improperly “did not consider repetitive motion, reaching

and repetitive use of the claimant’s shoulders, nor the pain in his right foot, back and right leg,

which would interfere with the claimant’s ability to walk [or] stand for prolonged periods of time.”

[Id.].

         Again, the Court notes that Plaintiff fails to cite any medical records which would allegedly

support the additional restrictions that were not included in the ALJ’s RFC determination. In the

disability decision, the ALJ first reviewed Plaintiff’s submitted function report and testimony,

including that his left leg and lower back were his most severe problems and that shoulder pain

prevents him from lifting his arms overhead. [Tr. 21–22]. However, the ALJ found that while

Plaintiff’s medically determinable impairments could reasonably be expected to cause some of the

alleged symptoms, Plaintiff’s statements concerning the intensity, persistence, and limiting effects

of those symptoms were not entirely consistent with the medical record. [Tr. 22].

         The ALJ also extensively reviewed the medical record of Plaintiff’s history of back pain,

including treatment notes and the examination of Dr. Steven A. Saunders, M.D. [Tr. 22], as well

as Plaintiff’s complaints of pain in various joints, including his bilateral shoulders and right foot.

[Tr. 23]. The ALJ noted that Plaintiff’s “function reports show a robust set of activities of daily

living,” as well as that he “has not cooperated fully with his medical treatment plans.” [Tr. 24].

The ALJ also appropriately reviewed Plaintiff’s obesity as required under Social Security Ruling

02-1p. [Id.]. Lastly, the ALJ afforded significant weight to the opinions of the nonexamining state

agency consultants. [Tr. 25]. A review of the disability decision demonstrates that the ALJ did
                                                   11



Case 3:19-cv-00455-DCP Document 19 Filed 03/08/21 Page 11 of 15 PageID #: 913
not ignore the impairments raised in Plaintiff’s brief, and included them as severe impairments,

but detailed how the medical record did not support Plaintiff’s complaints of disabling limitations.

       Ultimately, although Plaintiff would interpret the medical evidence differently, the Court

finds that the ALJ’s determination was within his “zone of choice.” Blakley v. Comm’r of Soc.

Sec., 581 F.3d 399, 407 (6th Cir. 2009) (holding that “[t]he substantial-evidence standard . . .

presupposes that there is a zone of choice within which the decisionmakers can go either way” and

that as long as substantial evidence supports the ALJ’s finding, the fact that the record contains

evidence which could support an opposite conclusion is irrelevant) (quotations omitted); see also

Huizar v. Astrue, No. 3:07CV411-J, 2008 WL 4499995, at *3 (W.D. Ky. Sept. 29, 2008) (“While

plaintiff understandably argues for a different interpretation of the evidence from that chosen by

the ALJ, the issue is not whether substantial evidence could support a contrary finding, but simply

whether substantial evidence supports the ALJ’s findings.”). “Rather, it is the Commissioner’s

prerogative to determine whether a certain symptom or combination of symptoms renders a

claimant unable to work.” Luukkonen v. Comm’r Soc. Sec., 653 F. App’x 393, 402 (6th Cir. 2016)

(citing 20 C.F.R. § 416.929(c)(1), -(d)(2)). The ALJ is responsible for weighing medical opinions,

as well as resolving conflicts in the medical evidence of record. Richardson v. Perales, 402 U.S.

389, 399 (1971); see also 20 C.F.R. § 416.946(c) (stating the final responsibility for assessing a

claimant’s RFC rests with the ALJ). Accordingly, the ALJ’s RFC determination is supported by

substantial evidence, and Plaintiff’s conclusory allegations of error do not constitute a basis for

remand.

               3.      Past Relevant Work

       As detailed above, the ALJ found that Plaintiff could perform past relevant work as a

cabinetmaker, as well as that Plaintiff could perform other work that exists in significant numbers
                                                12



Case 3:19-cv-00455-DCP Document 19 Filed 03/08/21 Page 12 of 15 PageID #: 914
in the national economy given the Plaintiff’s RFC, such as an industrial sweeper/cleaner,

laboratory equipment cleaner, and conveyer feeder off bearer. [Tr. 25–26].

        Plaintiff claims “[t]he limitations of exposure to pulmonary irritants should preclude jobs

such as a laboratory equipment cleaner and industrial sweeper/cleaner as these jobs would involve

exposure to cleaning products that are pulmonary irritants.” [Doc. 16 at 6]. Additionally, Plaintiff

maintains that “the cabinet maker would involve the use of sanding and sawing tools that resulted

in dust particles in the air . . . and therefore this job should also be precluded.” [Id.]. Lastly,

Plaintiff challenges the job of “conveyor feeder/off bearing in a factory . . . [because he] would be

using repetitive motions and/or reaching as well as standing/walking for prolonged periods of

time.” [Id. at 7].

        As detailed above, the ALJ’s RFC determination included a limitation to “occasional

exposure to fumes, odors, dusts, gases, and poor ventilation.” [Tr. 20]. In the disability decision,

the ALJ noted that “[p]ursuant to SSR 004-p, I have determined that the vocational expert’s

testimony is consistent with the information contained in the Dictionary of Occupational Titles.”

[Tr. 26]. Additionally, at the hearing, in response to the ALJ’s questioning, the VE confirmed that

his testimony was consistent with the Dictionary of Occupational Titles. [Tr. 54–55]. 2

        Social Security Ruling 00-4p addresses the use of VE testimony and other occupational

resources in the evaluation of disability claims. 2000 WL 1898704, at *1 (Dec. 4, 2000). The



        2
         At the July 11, 2018 hearing, VE Underwood testified that his testimony was consistent
with the DOT except for his explanation regarding hypothetical two. [Tr. 54–55]. In response to
the ALJ’s “hypothetical two” involving an individual being off task at least or more than 10% of
the time due to pain and discomfort on a consistent basis, VE Underwood responded that “the DOT
and the SCO don’t address off task behavior,” but basing his opinion on information from “the US
Bureau of Labor Statistics,” no work existed in the national economy for an individual under the
assessed limitations. [Tr. 54].
                                                 13



Case 3:19-cv-00455-DCP Document 19 Filed 03/08/21 Page 13 of 15 PageID #: 915
ruling explains that in making disability determinations, the agency relies “primar[ily] on the DOT

. . . for information about the requirements of work in the national economy.” Id. at *2. However,

because “[t]he DOT lists maximum requirements of occupations as generally performed, not the

range of requirements of a particular job as it is performed in specific settings,” VE testimony is

appropriate to resolve more complex vocational issues and “may be able to provide more specific

information about jobs or occupations than the DOT.” Id. at *2–3. The ruling imposes an

affirmative duty on the ALJ to ask about any possible conflicts between the VE’s testimony and

information provided in the DOT. Id. at *4.

        Here, the ALJ appropriately questioned the VE whether any conflict existed between his

(VE Underwood’s) testimony and the DOT. Moreover, Plaintiff has failed to establish an actual

conflict between the DOT descriptions of these positions and the RFC determination. See, e.g.,

Kerr v. Comm’r of Soc. Sec., No. 2:13–CV–457, 2014 WL 4243771, at *3 (S.D. Ohio Aug. 26,

2014) (“[W]here the Plaintiff fails to demonstrate an actual conflict, courts have consistently held

that an ALJ’s failure to comply with SSR 00–4p’s inquiry requirement constitutes harmless

error.”).

        Ultimately, the “vocational expert’s response to the ALJ’s hypothetical question

constitutes substantial evidence for finding Plaintiff not disabled.” Cobasky v. Berryhill, No. 3:14-

CV-01708, 2017 WL 2978508, at *13 (M.D. Tenn. July 12, 2017) (citing Gant v. Comm’r of Soc.

Sec., 372 F. App’x 582, 585 (6th Cir. 2010)). “[I]n formulating a hypothetical question, an ALJ

is only required to incorporate those limitations which he has deemed credible.” Gant, 372 F.

App’x at 585 (citing Stanley v. Sec’y of Health & Human Servs., 39 F.3d 115, 118–19 (6th Cir.

1994)). The Court has previously found that the ALJ’s RFC determination is supported by

substantial evidence and finds no evidence that the RFC was in conflict with the jobs identified by
                                                 14



Case 3:19-cv-00455-DCP Document 19 Filed 03/08/21 Page 14 of 15 PageID #: 916
the VE. Therefore, “[b]ecause the hypothetical question included those limitations which the ALJ

found credible and excluded only those limitations which were discredited for a legally sufficient

reason, there is substantial evidence to support the Commissioner’s determination that [Plaintiff]

can perform a significant number of jobs in the national economy.” Cobasky, 2017 WL 2978508,

at *13 (quoting Gant, 372 F. App’x at 586 (internal citation omitted)); see, e.g., McClure v. Colvin,

No. CIV-13-297-SPS, 2015 WL 1478180, at *4 (E.D. Okla. Mar. 31, 2015) (“In sum, the ALJ

analyzed the claimant’s RFC, posed proper hypothetical questions incorporating the RFC to the

VE, determined that the VE’s testimony was consistent with the DOT, and thus properly relied on

that testimony to determine that the claimant could perform work and was accordingly not

disabled.”).

V.     CONCLUSION

       Based on the foregoing, Plaintiff’s Motion for Judgment on the Pleadings [Doc. 15] will

be DENIED, and the Commissioner’s Motion for Summary Judgment [Doc. 17] will be

GRANTED. The decision of the Commissioner will be AFFIRMED. The Clerk of Court will

be DIRECTED to close this case.

       ORDER ACCORDINGLY.



                                              Debra C. Poplin
                                              United States Magistrate Judge




                                                 15



Case 3:19-cv-00455-DCP Document 19 Filed 03/08/21 Page 15 of 15 PageID #: 917
